In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1106V
                                      Filed: August 12, 2019
                                          UNPUBLISHED


    SARAH L. ICKES,

                          Petitioner,                        Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                         Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On July 30, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered “injuries, including shoulder tendonitis,
resulting from the influenza vaccination she received on September 5, 2017.” Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On August 12, 2019, respondent filed a combined Rule 4 report and proffer on
award of compensation. Respondent’s Rule 4(c) Report and Proffer (“Rule 4 Report
and Proffer”) (ECF No. 19). The same day, a ruling on entitlement was issued, finding
petitioner entitled to compensation for his SIRVA. (ECF No. 20). In the Rule 4 Report
and Proffer, respondent represents that $42,500.00 for petitioner’s actual and projected
pain and suffering is an appropriate award in this case and that petitioner agrees with
1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
the proffered award. Rule 4 Report and Proffer at 3.3 Based on the record as a whole,
the undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $42,500.00, representing compensation for petitioner’s
actual and projected pain and suffering, in the form of a check payable to
petitioner, Sarah L. Ickes. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3The combined Rule 4 report and proffer contains information regarding petitioner’s personal medical
history which is not generally included in a proffer, when separately filed. Thus, the undersigned will not
attach the proffer to the decision in this case.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2